Citation Nr: 0415874	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis status-post surgical debridement of the 
right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of tenosynovitis of the right 3rd (long) and 4th 
(ring) fingers, with limitation of motion of the ring finger, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision.  The 
veteran filed a notice of disagreement (NOD) in May 2001, and 
the RO issued a statement of the case (SOC) in March 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2002.  

In May 2003, the Board remanded the veteran's claims to the 
RO for additional development.  That development has been 
completed and the claims are again before the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  
 
2.  The veteran's traumatic arthritis of the right knee is 
manifested by objective findings of arthritis, effusion, and 
limitation of motion.  

3.  The veteran's residuals of tenosynovitis of the right 3rd 
and 4th fingers are manifested by objective findings of 
limitation of motion of the ring finger, normal range of 
motion of the long finger, and loss of grip strength, with 
subjective complaints of pain and cramping of the right hand 
with repetitive use.  







CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 evaluation for traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5010-5257 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of tenosynovitis of the right 3rd and 4th 
fingers, with limitation of motion of the ring finger, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5226, 5227, 5229, 5230 (2002 & 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through September 2001and May 2003 notice letters, a March 
2002 SOC, correspondence from the Board in January 2003, and 
subsequent September and December 2003 supplemental SOC 
(SSOC), the veteran and his representative were notified of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of the claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's September 2001 and May 
2003 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain evidence necessary to support his 
claims, to include medical records, employment records, and 
records from other federal agencies.  The RO also requested 
that the veteran provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claims on 
appeal.  Furthermore, the RO reported that the veteran should 
submit any other evidence, which showed that his disability 
was worse than previously evaluated.  

In particular, in a May 2001 statement to the RO, the veteran 
noted that he was given an early retirement as a result of 
permanent disability.  He contended that his right hand and 
right knee disabilities were a major factor in the decision 
and in the loss of his job.  In the September 2001 notice 
letter, the RO, as noted above, requested that the veteran 
provide authorization to enable the RO to attempt to obtain 
any outstanding medical evidence, which would include any 
employment or medical records associated with his claimed 
early retirement. pertinent to the claims on appeal.  At the 
same time the veteran was requested to complete a VA Form 21-
4142 (Authorization and Consent to Release Information) 
authorizing the RO to obtain medical records from the Duke 
University Medical Center.  The RO also notified the veteran 
that if there were additional records from the Fayetteville 
VA Medical Center (VAMC), other than those the veteran 
submitted, the veteran should let the RO know.  The veteran 
did not respond to the RO's requests.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 241 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA notice requirements were provided 
after the RO's initial adjudication of the claims.  However, 
the Board finds that the lack of full, pre-adjudication 
notice in this case does not, in away, prejudice the veteran.  
As indicated above, the September 2001 and May 2003 notice 
letters identified the evidence VA would obtain and what the 
appellant was responsible for obtaining, and also identified 
what the veteran needed to substantiate his claims.  
Furthermore, the veteran was requested to provide information 
to enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.  

In April 2000 and September 2003, the veteran underwent VA 
examinations to assess the severity of his disabilities.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claims.  Significantly, neither the 
veteran nor his representative has indicated that there is 
any outstanding pertinent evidence that needs to be obtained.  

The Board is cognizant that in July 2000, the RO received a 
statement from Carolyn M. Sampson, M.D., of Fayetteville 
Family Health Care.  Dr. Sampson reported that she had been 
treating the veteran since February 1995.  As noted above, in 
the September 2001 notice letter, the veteran was requested 
to identify any treatment he had received for his 
disabilities and provided authorization for release of that 
information.  The veteran has not provided any authorization 
to obtain treatment records from Dr. Sampson.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.  

II.  Background

By way of history, service medical records reflect that in 
April 1969, the veteran was diagnosed with tenosynovitis with 
flexion contractures of the right 3rd and 4th proximal 
interphalangeal (PIP) joints.  A January Medical Board Report 
noted a primary diagnosis of flexion contracture of the PIP 
joint of the right ring finger.  An associated summary, dated 
in January 1970, examination of the veteran's fingers was 
negative except for the PIP joint of the right ring finger, 
which was fused with a 50-degree loss of full extension.  The 
veteran was noted as being right handed, and the residual 
deformity allegedly impaired the full performance of his 
duty.  A March 1970 clinical record reflects the veteran's 
statement that he was unable to do exercises requiring the 
use of his right hand.  The report of separation medical 
examination in April 1970 notes that the veteran lacks 30 
degrees full extension of the right ring finger at the 
interphalangeal joint.  

In August 1970, the RO granted service-connection for 
residuals of tenosynovitis of the right third and fourth 
fingers with limitation of motion of the right ring finger.  
The RO assigned a noncompensable evaluation.  

A January 1978 VA consultation report notes a diagnosis of 
partial ankylosis of the PIP joint of the right ring finger.  

In a May 1978 rating decision, the RO granted service 
connection for a tear of the medial meniscus of the right 
knee.  The RO assigned a 10 percent evaluation, effective May 
1, 1978.  

A November 1983 orthopedic consultation report reflects the 
veteran's reported history of numbness in his right hand with 
contracture of the long and ring fingers.  The examiner's 
impression was possible entrapment of a branch of the median 
nerve to the thenar eminence.  

A January 1996 X-ray of the right hand revealed early 
degenerative changes.  

An April 1998 VA clinic note reveals the veteran's complaints 
of pain and cramps in his right hand associated with 
repetitive use.  The cramps were noted to come and go in that 
they occurred once to twice a month and lasted about one hour 
with associated swelling at the thenar eminence.  Clinical 
evaluation revealed no gross swelling or scars associated 
with the long and ring fingers.  The examiner's impression 
was recurrent right hand cramps of questionable etiology.  

A September 1999 Fayetteville Ambulatory Surgery Center 
Operative Report reflects a preoperative diagnosis of 
degenerative joint disease (DJD) of the right knee with 
cartilage tear.  The veteran was noted to have undergone an 
arthroscopy, with debridement of the medial meniscal rim and 
articular cartilage.  The post-operative diagnosis was 
degenerative joint disease of the right knee with cartilage 
tear plus anterior cruciate ligament (ACL) tear.  

In March 2000, the veteran sought an increased rating for his 
knee and finger disabilities.  

An April 2000 VA examination report reflects the veteran's 
reported history of a bamboo stick injury in Cambodia, after 
which he had a good recovery except he could not completely 
flex his joints, particularly the fourth finger of the right 
hand.  On clinical evaluation, the veteran was noted to have 
scars on the palm of the right hand from repair of the 
original injury.  In addition to the scars, the veteran was 
noted as not being able to flex either the PIP joint or the 
distal interphalangeal (DIP) joint of the fourth finger of 
the right hand without using the entire hand.  He can then 
close and make an agreeable fist for grip.  The grip was 
noted as weak, 3/5 out of 5/5, with respect to the right 
hand.  The examiner's diagnosis was limited motion of the 
ring finger of the right hand secondary to injury with 
laceration; as well as tenosynovitis of the right hand, 
healed with residual limited motion.  

An additional April 2000 VA examination report reflects the 
veteran's complaints of pain in his right knee.  The examiner 
noted that the veteran had a history of injury to the medial 
meniscus with a subsequent arthrotomy of the right knee and 
later an arthroscopy for debridement in 1999.  On clinical 
evaluation the right knee exhibited swelling and was tender 
laterally over the lateral plica area.  The veteran had no 
pain on processing the patella against the kneecap.  The 
examiner also noted that the veteran lacked a full five 
degrees of extension of the right knee and could flex the 
knee 120 degrees.  Additionally, the right knee was reported 
to be strong and stable, the veteran could not do a knee 
bend, there was no quadriceps atrophy, and the knee was 
stable to stress medially and laterally.  The veteran was 
noted to walk with a cane in his right hand with a slight 
limp.  The examiner's diagnosis was traumatic arthritis, post 
surgical debridement of the right knee, symptomatic, with 
reduced motion.  

An April 2000 nerve conduction (NCV) study from Lucas Van 
Than, M.D., reflects the veteran's reported history of right 
hand numbness and occasional left hand numbness, both since 
1969.  Dr. Than also noted the veteran's injury to the base 
of his right thumb in service.  The NCV study noted a 
diagnosis of probable bilateral carpal tunnel syndrome.  

A July 2000 statement from Dr. Sampson reflects her 
recommendation that the veteran be considered for disability.  
The veteran was noted as having severe DJD and he was limited 
to standing or walking no more than two hours per 12-hour 
work shift, as well as limited in climbing, crawling, and 
squatting.  

VA clinic notes dated in July 2000 reflect the veteran's 
complaints of pain and spasm in his right hand.  

In December 2000 rating action, the RO granted an increased 
rating to 10 percent for residuals of tenosynovitis of the 
right long and ring fingers.  The award was effective March 
16, 2000.  

A statement from the veteran in May 2001 reflects that he was 
given an early retirement as a result of permanent 
disability.  He contended that his right hand and right knee 
disabilities were a major factor in the decision and also in 
the loss of his job.  Furthermore, the veteran contended that 
his disabilities were a direct obstacle to his employability.  
In particular, the veteran reported that the evaluation for 
his long and ring fingers did not address the loss or 
restricted use of his right hand.  He also contended that he 
always had had cramping, swelling, and reduced function of 
the right hand since his injury in Vietnam.  With respect to 
his right knee, the veteran reported that he had less 
strength, less capability and less function of the right knee 
due to the arthritis and surgical procedures.  

The veteran was examined for VA purposes for his right 
hand/fingers and right knee in September 2003.  With respect 
to his right hand/fingers, the veteran reported that his 
right hand did not hurt him but there was limited motion.  
The veteran was noted as being right handed.  On clinical 
evaluation of the right hand, the veteran was noted to have 
scars over the third and fourth fingers at the distal palmar 
crease.  The scars were noted as being extremely thin and 
were not tender or disfiguring.  There was not any anatomical 
defect noted and  the veteran could touch all his fingers 
with the tip of his thumb.  On grasping objects, the veteran 
had essentially normal dexterity, but his strength was 
estimated at 3/5 as compared to his left hand, which was 5/5.  
The veteran exhibited full extension of both the fourth and 
fifth fingers, but lacked five degrees of full extension of 
the fourth finger.  There was full extension of the third 
finger.  It was reported that there was no additional 
limitation caused by pain, fatigue, weakness or lack of 
endurance.  

On neurological testing, two-point discrimination and 
sensitivity appeared completely within normal limits with a 
slight decrease over the scar, which was noted as being 
expected.  The veteran was not found to have any additional 
limitation of motion caused by pain, fatigue, weakness or 
lack of endurance following repetitive use.  The examiner 
noted that clinical findings were similar to those reported 
on examination in April 2000.  The examiner's diagnosis was 
history of tenosynovitis, third and fourth fingers of the 
right hand, with limitation of motion, fourth finger, right 
hand.  

The report of VA examination in September 2003 reflects the 
veteran's complaints of chronic pain in his right knee.  The 
examiner noted that the veteran complained of chronic pain in 
the right knee and not necessarily any flair-ups.  The 
veteran was noted as using a cane, but not wearing a brace, 
corrective shoes, or using crutches.  The examiner also noted 
that the veteran had had no episodes of dislocation or 
recurrent subluxation, did not have any constitutional 
symptoms, and he was able to complete his daily activities.  
On clinical evaluation, the veteran was noted to lack 
approximately five degrees of full extension of the right 
knee, and could flex to 120 degrees.  There was effusion 
present in the knee as well as bilateral joint line pain on 
stressing.  Motion of the right knee joint was reported as 
not being painful, (presumably up to the limits of motion of 
the joint) but on palpation the veteran was found to have 
bilateral joint pain, which the examiner noted was indicative 
of degenerative joint disease.  

The examiner additionally reported that there was no 
limitation of motion caused by pain, fatigue, weakness or 
lack of endurance following repetitive use, but there was 
definitely effusion.  It was also reported that there 
appeared to be no instability.  Comparisons of the right calf 
with the left calf were the same, and strength of the right 
knee was measured as 3/5.  The examiner's diagnosis was post 
status medial menisectomy/arthroscopic examination, of the 
right knee with DJD, limited motion, and effusion.  

With respect to his examinations of the veteran, the examiner 
noted that the veteran complained of chronic pain in his 
right knee but had no lateral instability or recurrent 
subluxation.  Furthermore, that the veteran had chronic pain 
in his right knee and not necessarily a decrease in function 
following flare-ups.  The examiner also noted that motion of 
the third and fourth fingers of the right hand was completely 
within normal limits, with 90 degrees in both the MP, 
proximal PIP and distal PIP joints.  On full extension, the 
veteran was noted to lack approximately five degrees of full 
extension of the fourth finger of the right hand.  The 
examiner noted that the assessment of the hand injury would 
be minimal, even though the veteran was right handed, and 
that the right knee injury would be considered moderately 
disabling.  With respect to employability, the examiner 
opined that the veteran could still remain employable in a 
nonphysical-type desk job.  

In November 2003 statement , the veteran questioned the 
quality of the examination he had been given in September 
2003 along with some of the findings reported.  He reported 
that he wore a knee brace and was wearing one at the 
evaluation.  Furthermore, the veteran reported that the 
evaluation lasted only about five minutes.  With respect to 
his right hand, the veteran reported that the severity of his 
right hand disability was not minimal but severe, and he had 
had a loss in fine motor skills since his right hand injury 
in service.  Furthermore, with respect to both his right hand 
and right knee, the veteran reported experiencing flare-ups, 
to include instability in his right knee.  

III.  Analysis

The veteran contends that his service-connected traumatic 
arthritis of the right knee and residuals of tenosynovitis of 
the right 3rd and 4th fingers is more severe than the current 
ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003)

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

A.  Traumatic Arthritis of the Right Knee

Traumatic arthritis will be rated pursuant to Diagnostic Code 
5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When arthritis is established by X-ray 
findings it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  A 20 percent disability rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  

The RO has rated the veteran's service-connected right knee 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5262.  See 38 C.F.R. §§ 4.20, 4.27.  This code 
refers to impairment of the tibia and fibula.  In the absence 
of medical evidence in this case of any impairment of the 
tibia or fibula, there is no basis for an evaluation under 
Diagnostic Code 5262.  

In this instance, the Board finds the veteran's right knee 
disability is best evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5257.  Although this Diagnostic Code 
refers generally to recurrent subluxation or lateral 
instability, it is also applicable to impairment not 
otherwise specified in the rating codes.  Under this code, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent evaluation is warranted for moderate impairment, 
and a 30 percent evaluation is warranted for severe 
impairment.  

The Board is cognizant that the VA examiner in September 2003 
assessed the veteran's right knee disability as being 
moderate in severity.  The objective evidence demonstrates 
effusion and joint-line tenderness.  The veteran has 
complained of locking and instability of the right knee, 
although neither has been objectively demonstrated during VA 
examinations in April 2000 and September 2003.  The veteran's 
report of chronic pain in his right knee is supported by the 
X-ray findings of marked DJD.  

In this instance, given the severity of the DJD in the 
veteran's right knee, his credible complaints of pain, the 
examiner's finding of moderate disability, and considering 
all reasonable doubt in favor of the veteran, the Board finds 
an increase to 20 percent for moderate impairment of the 
right knee is warranted under Diagnostic Code 5010-5257.  
38 C.F.R. §§ 3.102, 4.3.  However, in the absence of more 
significant clinical findings entitlement to a 30 percent 
rating (the highest allowable rating under Diagnostic Code 
5257) is not established.  In this respect, while the veteran 
has complained of instability in his right knee, both the 
April 2000 and September 2003 VA examination reports do not 
reflect objective findings associated with instability, 
subluxation, or laxity.  

Furthermore, while Dr. Sampson reported in June 2000 that the 
veteran had severe degenerative joint disease in his right 
knee, such a finding standing alone without further clinical 
support does not necessarily warrant an increased evaluation 
greater than 20 percent.  Given, as noted above, the most 
recent VA examination report in September 2003 in which the 
examiner's impression was "moderate disability," along with 
the additional medical evidence of record, the Board finds a 
rating greater than 20 percent is not warranted.  

Moreover, the Board has not found that there is a basis for a 
higher evaluation under any other potentially applicable 
diagnostic code providing for more than a 20 percent 
evaluation.  

With respect to Diagnostic Code 5260, a 20 percent evaluation 
is warranted if flexion of the leg is limited to 30 degrees, 
and a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 20 percent evaluation is warranted if 
extension of the leg is limited to 15 degrees, a 30 percent 
evaluation is warranted if extension limited to 20 degree, a 
40 percent evaluation if extension limited to 30 degrees, and 
a 50 percent evaluation if extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The veteran's right knee disability is manifested by DJD, 
which results in chronic pain.  VA examination reports in 
April 2000 and September 2003 reflected clinical findings of 
effusion in the joint without evidence of instability or 
dislocation.  Range of motion of the right knee was lacking 
five degrees of extension with flexion to 120 degrees.  
Therefore, based strictly on range of motion studies, a 
compensable evaluation under either Diagnostic Code 5260 or 
5261 is not warranted.  

The examiner in September 2003 noted that the veteran did not 
experience any flair-ups in his right knee but chronic pain, 
although in a November 2003 statement the veteran reported 
experiencing flare-ups.  As such, in consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, even assuming that the 
veteran could conceivably experience additional functional 
loss due to pain with flare-ups or with repeated use, there 
simply is not a showing of disabling pain to such an extent 
as to indicate disability comparable to either limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees, the levels of disability that would warrant 
assignment of at least a 30 percent evaluation under 
Diagnostic Codes 5260 and 5261, respectively.  

Furthermore, there simply is no evidence of, or disability 
comparable to ankylosis of the knee.  See 38 C.F.R. §4.71a, 
Diagnostic Codes 5256 (2003) [Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)].  Hence, the Board finds that the 
criteria for a 20 percent disability rating, and no higher, 
are warranted for traumatic arthritis of the right knee.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5257.  

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of more than a 20 percent 
rating for traumatic arthritis of the right knee on an extra-
schedular basis.  [Parenthetically, the Board notes that, 
although the RO has not specifically cited to that regulation 
in either the SOC or SSOC of record, the RO has discussed the 
requirements of that provision in adjudicating the claims on 
appeal; hence, the veteran is not prejudiced by the Board's 
explicit consideration of the provisions of this regulation.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)].  However, 
in the absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In this respect, the Board is cognizant of Dr. Sampson's 
statement regarding the veteran's permanent disability.  She 
has indicated that the veteran's limitations include standing 
or walking over two hours per 12-hour shift, climbing, 
crawling, and squatting.  She also notes that the veteran has 
other disabilities to include hypertension and high 
cholesterol.  The medical evidence further reflects that the 
veteran has degenerative disc disease of the cervical spine 
in addition to having had a surgical procedure in 1994 to 
repair torn cartilage in his left knee.  The Board 
acknowledges the veteran's statements concerning his right 
knee, and that the right knee disability was a major factor 
in his early retirement.  Further, the veteran has contended 
that the disability is a direct obstacle to his employment.  
The VA examiner in September 2003 noted that while the 
veteran's knee disability would limit his employability in a 
physical manner, he could still remain employable in a 
nonphysical-type of desk job.  The disability was described 
as moderate in severity.  

In addition, there is no showing that the right knee 
disability has necessitated frequent periods of 
hospitalization, other than surgical intervention in March 
1978 and September 1999, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  The Board would point out that some interference 
with employment is contemplated in the current 20 percent 
evaluation.  

For all the foregoing reasons, the Board concludes that a 20 
percent, but no higher, evaluation for service-connected 
traumatic arthritis of the right knee is warranted.  

B.  Residuals of Tenosynovitis of the 3rd and 4th Fingers

With regard to the veteran's claim for residuals of 
tenosynovitis of the 3rd and 4th fingers of the right hand, 
the Board points out that during the course of the veteran's 
appeal, the schedular criteria for evaluating disabilities 
involving the digits of the hand were changed, effective 
August 26, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230 (2003).  In January 2003, the Board provided notice 
to the veteran of the amended regulations.  

There is no indication that the revised criteria are intended 
to have retroactive effect.  As such, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The veteran's service-connected residuals of tenosynovitis of 
the right 3rd and 4th fingers are currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5024 for tenosynovitis.  That Diagnostic Code notes that 
tenosynovitis will be rated based on limitation of motion of 
the affected part as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

The veteran seeks a rating greater than the currently 
assigned 10 percent, contending that he has pain, fatigue, 
and decreased strength associated with his right hand.  

Prior to August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5219 as well as Diagnostic Codes 5220-
5223, provided that:

In classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits 
the following rules will be observed:  
	(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as 
amputation.  
	(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  
	(3) With only one joint of a digit ankylosed or 
limited in its motion, the determination will be made 
on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the 
palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  
	(4) With the thumb, the carpometacarpal joint is to 
be regarded as comparable to the metacarpophalangeal 
joint of other digits.  

38 C.F.R § 4.71a.  

This Preamble did not precede Diagnostic Codes 5224-5227 
(ankylosis of individual fingers) but, nonetheless, the 
"[P]reambles, by their express terms, do apply to DCs 5224-
5227 as well."  Shipwash v. Brown, 8 Vet. App. 218, 224-26 
(1995) (citing Hill v. Principi, 3 Vet. App. 540, 541 
(1992)).  

The ratings for Diagnostic Codes 5220-5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223, Notes 
(a), (b) (2002).  

Prior to August 26, 2002, under Diagnostic Code 5219, for 
evaluation of unfavorable ankylosis of two digits of one 
hand, an evaluation of 20 percent is warranted when there is 
unfavorable ankylosis of the middle and ring fingers (major 
and minor hand).  Under Diagnostic Code 5223 for evaluation 
of favorable ankylosis of two digits of one hand, an 
evaluation of 10 percent is warranted when there is favorable 
ankylosis of the middle and ring fingers (major and minor 
hand).  38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223 
(2002).  

Additionally, under the criteria prior to August 26, 2002, a 
10 percent rating is warranted for either favorable or 
unfavorable ankylosis of the middle finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2002).  The rating criteria provide 
that a noncompensable rating is warranted for either 
favorable or unfavorable ankylosis of the ring or small 
fingers of the hand (for both the major and minor hand).  38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

As noted above, ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis, supra. 

The August 26, 2002, revision revised the preambles preceding 
Diagnostic Codes 5216-5219 (unfavorable ankylosis of multiple 
digits) and 5220-5223 (favorable ankylosis of multiple 
digits), as well as the notes following DCs 5220-5223.  
However, the assignable ratings provided under those 
Diagnostic Codes were not altered.

Under the criteria in effect on and after September 26, 2002, 
the preamble provides that for (1) the long and ring fingers 
(digits III and IV), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  

Additionally, (2) when two or more digits of the same hand 
are affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.  Id. 

When evaluating ankylosis of the long or ring finger, (3)(i) 
if both the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed and either is in full extension or 
flexion, or there is angulation or rotation of the bone, 
evaluate as amputation with metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  If (ii) 
neither is in extension or full flexion, evaluate as 
unfavorable ankylosis.  If (iii) only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If (iv) only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm) or less between the 
fingertips(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis  Id.  

As noted above, on and after August 26, 2002, the criteria 
and evaluations are unchanged for Diagnostic Codes 5219, 
5223, 5226 and 5227, as compared to the previous versions.  
However an accompanying "Note" for Diagnostic Codes 5224-5227 
reads: "Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand."  

In this respect, amputation of the middle (long) finger 
warrants a 10 percent rating if it is without metacarpal 
resection, at the proximal interphalangeal joint, or proximal 
thereto.  A rating of 20 percent is not warranted for 
amputation of the middle finger when there is metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, Diagnostic Code 5154 (2002 & 2003).  An amputation of 
the ring finger is rated 10 percent disabling if without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, and 20 percent with metacarpal resection 
(more than one-half of the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (2002 & 2003).  

Under Diagnostic Code 5229, for limitation of motion of the 
index or long finger, a zero percent rating is provided where 
there is a gap of less than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees (for the 
major or minor hand).  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2003).  A 10 percent rating is warranted for the major 
or minor hand where there is a gap of more than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  Id.

Diagnostic Code 5230 provides that limitation of motion of 
the ring finger, in either the minor or major hand, is rated 
as zero percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2003).  

The April 2000 VA examination report noted that the veteran 
was not able to completely flex either the PIP joint or DIP 
joint of the 4th (ring) finger without using his entire hand.  
The September 2003 VA examination report reflected objective 
findings of a lack of five degrees of flexion of the ring 
finger, but otherwise there was full extension.  In the case 
of the 3rd (long) finger, there was full extension and 
flexion.  As noted above, under the rating criteria on and 
after August 26, 2002, limitation of motion of the ring 
finger does not warrant a compensable evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  

As noted above, in January 1978, the PIP joint of the 
veteran's ring finger was noted as being partially ankylosed.  
Assuming arguendo, that the veteran's ring finger, or the 
joints thereof are ankylosed, favorable or unfavorable 
ankylosis of the ring finger does not warrant a compensable 
evaluation under the criteria in effect prior to, on and 
after August 26, 2002.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  Furthermore, the evidence does not reflect that 
the veteran's ring finger is ankylosed in full extension or 
flexion or that there is angulation or rotation of the bone.  
Thus, the amputation rule is not for application.  

The Board has evaluated whether the veteran's disability 
effectively results in the extent of impairment comparable to 
favorable or unfavorable ankylosis of two digits of one hand, 
thus warranting at least the next higher evaluation to 20 
percent under Diagnostic Codes 5219 or 5223.  In other words, 
the Board has considered whether application of 38 C.F.R. §§ 
4.40, 4.45, 4.59 and DeLuca, supra, would result in a higher 
rating.  In this instance, the Board finds no basis for 
awarding a rating in excess of 10 percent for consideration 
of additional functional loss with repetitive use of the long 
and ring fingers.  

In this respect, the objective medical evidence reflects that 
the veteran's grip strength in his right hand (3/5) is less 
than in his left hand (5/5).  The veteran does experience 
some limitation of motion in his ring finger.  However, as 
noted above, any limitation of motion would warrant only a 
noncompensable evaluation.  The veteran's long finger 
evidences a full range of motion.  When the Board considers, 
the veteran's complaints along with the objective findings 
reported, and the fact that the veteran may conceivably 
experience functional loss with repetitive use, it finds that 
the veteran's disability associated with the right long and 
ring fingers is comparable to no more than ankylosis of the 
long finger or limitation of motion of the long finger, for 
which a 10 percent evaluation is assignable.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

The Board notes that the veteran's consistent complaints have 
for the most part been associated with chronic right hand 
pain, decreased grip strength, as well as cramping and 
fatigue with repetitive use of his right hand.  In this 
respect, the Board is cognizant of the September 2003 VA 
examination findings in which the veteran was reported as 
being able to grasp objects with his right hand, although the 
examiner noted that the grasp was weaker in the right hand 
than the left.  Significantly, the VA examiner reported that 
the disability associated with the veteran's right hand was 
minimal, and the previous clinical findings reported in the 
April 2000 VA examination do not otherwise contradict this 
finding.  As such, despite the veteran's contentions as to 
the severity of his right hand condition, there simply is no 
objective indication whatsoever that the veteran's right hand 
pain, weakness, and cramping with repetitive use, is so 
disabling as to result in a higher evaluation.  In light of 
the objective findings and the examiner's finding that the 
functional impairment from the veteran's right hand 
disability is minimal, the Board finds that the 10 percent 
disability rating adequately compensates the veteran for any 
pain and weakness or other functional loss he may experience 
with repetitive use of his right hand.  

The Board is cognizant that evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  However, separate evaluations are permitted for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

In this respect, a NVC study in April 2000 revealed probable 
carpal tunnel syndrome (CTS) in the right and left hands.  
The veteran has contended that he experienced numbness in his 
right and left hands as far back as 1969, while in service.  
Limited neurological testing on VA examination in September 
2003, revealed  two-point discrimination and sensitivity 
apparently within normal limits with slight decrease in 
sensitivity over finger scar sites.  The Board finds in this 
case that there is a lack of competent medical evidence 
linking a finding of CTS to the veteran's service-connected 
disability.  Furthermore, any symptomatology that might be 
attributable to nerve impairment in the right hand, i.e., 
pain and weakness, is currently being compensated for under 
38 C.F.R. § 4.40.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8515 and 8516 (2003), for mild paralysis of the median and 
ulnar nerve, respectively (Mild impairment under Diagnostic 
Codes 8515 and 8516 would warrant a 10 percent evaluation.).  
Thus, the veteran would not otherwise be entitled to an 
additional disability due to CTS.  38 C.F.R. § 4.14; Esteban, 
6 Vet. App. at 261.  

Additionally, the evidence reflects early degenerative 
changes in the right hand based on a January 1996 X-ray 
report.  In this respect, the X-ray report did not specify 
exactly where in the veteran's right hand the arthritis was 
located.  This is especially important where, as here, the 
area in question, the right hand in general to include the 
fingers, has multiple joints not necessarily limited to those 
in the long and ring fingers.  In addition, assuming 
arthritic changes in the long and ring fingers, any changes 
would be rated based on limitation of motion of the joint or 
joints involved, i.e., Diagnostic Codes 5229 and 5230.  

The above determinations are based upon application of the 
rating schedule.  However, the Board has given consideration 
to the potential application of 38 C.F.R. § 3.321(b)(1), 
which sets forth procedures for assignment of a higher rating 
on an extra-schedular basis.  [Parenthetically, the Board 
notes that, although the RO has not specifically cited to 
this provision in either the SOC or the SSOC, , .  As noted 
above, the veteran has described pain, cramping and fatigue 
with repetitive use of his right hand.  He has reported that 
his right hand disability has had an adverse affect on his 
employability.  In this case, the evidence does not reflect 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate that his service-connected residuals of 
tenosynovitis of the 3rd and 4th fingers of the right hand has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  See 38 C.F.R. § 3.321.  As 
such, the criteria for invoking the procedures set for in 
section 3.321 are not met.  

It is undisputed that the veteran's service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria, as noted 
previously with respect to the veteran' increased rating 
claim for traumatic arthritis of the right knee, are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  See also 38 C.F.R. § 
4.1 (2003) (Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.).  Dr. Sampson's July 2000 
statement described the veteran as disabled.  In doing so, 
Dr. Sampson identified a number of medical disabilities, of 
which the right hand was not included.  Furthermore, the 
examiner in September 2003, as noted above, described the 
veteran's right hand disability as causing minimal 
interference.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, Shipwash, supra.  

Under these circumstances, the Board finds that the claim for 
an increased rating greater than 10 percent for residuals of 
tenosynovitis of the right 3rd and 4th fingers, with 
limitation of motion of the ring finger, must be denied under 
all applicable rating criteria, both former and revised.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

A 20 percent rating for traumatic arthritis of the right knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

A rating in excess of 10 percent for residuals of 
tenosynovitis of the right 3rd and 4th fingers, with 
limitation of motion of the ring finger, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



